DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 30 March 2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.  The second page of the information disclosure statement is blank, starting immediately after the header for “Foreign Patent Documents”.

Drawings
The drawings are objected to because Fig 2 labels the two figures on the right with “positive” and “negative”, referring to the positive Lithium-Cobalt-Oxide electrode and the negative Graphite electrode.  However, Fig 3, Fig 44, Fig 7 and Fig 8 lack these labels, which should be added to maintain consistency among the charts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The disclosure and the claims use the term “inverse-differential capacity curve” which is described as “dQ/dV vs Q” on page 23 or as “dividing a rate of change in capacity by a rate of change in voltage versus capacity” on page 5.  The industry standard term for this appears to be “differential voltage”, or alternatively “differential voltage analysis”.  See the Zheng reference used in the 102 rejection below, or pages 4 and 6 of the Energsoft reference.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims include the element “the cell”, which lacks antecedent basis.  For the purpose of the instant examination, the Examiner interprets this as “the battery”.
Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims include the element “the positive electrode” and “the negative electrode”.  There is no antecedent basis for either element.
Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims include the element “the electrode”.  There is no antecedent basis for this element in the claim.  For the purpose of the instant examination, the Examiner interprets this as “the at least one electrode”. 
Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims include the element/step “comprising two peaks of the positive electrode of the at least one electrode” and “comprising two peaks of the negative electrode of the at least one electrode”.  It is not clear how an electrode has a “peak”.  The only other definitions of “peak” are “determining a first peak in an inverse-differential capacity analysis curve of the battery” and “a second peak in an incremental capacity analysis (ICA) curve associated with the at least one electrode”, where both of these “peaks” are associated with curves, and not with electrodes. For the purpose of the instant examination, the Examiner interprets these peaks as values in a graph of either differential voltage analysis or incremental capacity analysis.
Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims include the element “another cell”, but there is no element referred to as a “cell” in the parent claims.  For the purpose of the instant examination, the Examiner interprets this as “another battery”.
Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims include the element/step “dividing a rate of change in capacity by a rate of change in voltage versus capacity” and “dividing a rate of change in capacity by a rate of change in voltage versus voltage”.  It is unclear how to interpret “versus capacity” and “versus voltage” in the claims.  This could be interpreted as a further division, for example “change in capacity / (change in voltage / capacity)” or as “(change in capacity / change in voltage) / capacity”.  This could also be interpreted as a definition of a X and Y axis, where “change in capacity / change in voltage” defines one axis, and “capacity” defines another axis.  For the purpose of the instant examination, the Examiner interprets that “capacity” defines an axis of a X-Y chart.
Note: All art rejections applied are as best understood by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:
A processor-implemented method of monitoring at least one electrode of a battery, the method comprising: 
	determining a first peak in an inverse-differential capacity analysis curve of the battery; 
	determining a second peak in an incremental capacity analysis (ICA) curve associated with the at least one electrode; 
	mapping the first peak of the inverse-differential capacity analysis curve to the second peak of the ICA curve; and 
determining an active material content in the at least one electrode of the battery based on the mapping.  

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: a process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under Step 2A, Prong One of the eligibility analysis, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, it falls into the grouping of subject matter that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes — concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitations of “determining a first peak” and “determining a second peak”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts or mental processes.  For example, the step of “determining” encompasses a user examining the performance results of a battery, and noting a maximum value on a graph of the results.  Alternatively, “determining” in the context of this claim encompasses a mathematical procedure of sorting values in a collection and selecting the largest value, or the mathematical computation of a slope followed by a computation of where the slope changes sign, from positive to negative or from negative to positive. 
The limitation of “mapping the first peak … to the second peak”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations or mental processes.  The claim encompasses comparing the X and Y values associated with the two peaks defined by the preceding steps, either by a human examining the numbers plotted on the graph, or by a computer performing a mathematical comparison operation between the two coordinates.
The limitation of “determining an active material content”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations or mental processes.  The claim encompasses a human examining the numbers from the graphs and consulted a table of values associated with the numbers, or a computer performing a mathematical formula with the calculated numbers as parameters to an equation.  
Accordingly, the claim recites an abstract idea.
Under Step 2A, Prong Two, we consider whether the judicial exception is integrated into a practical application. In particular, the claim includes the additional elements of a processor, a battery, and an electrode of a battery. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The battery and the electrode of the battery are also recited at a high-level of generality, and lack specific narrowing details regarding how the memory is constructed or utilized.   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, under Step 2B, we consider whether the additional elements, taken individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the determining and mapping steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The addition of a generically recited battery that contains a generically recited electrode, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.

Independent claim 12 is similar to representative claim 1, and does not include any additional elements that, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.

Dependent claims 2 – 6, 9, 10, 13 – 16, and 18 – 20 add further details to the identified abstract idea, but do not add additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.
The claims are not patent eligible.

Dependent claim 11 adds the element/step of “a non-transitory computer-readable storage medium storing instructions”.   This storage medium he memory is recited at a high level of generality, and lacks specific narrowing details regarding how the storage is constructed or utilized.  This additional element, when considered individually and in combination with the elements identified in claim 1, do no result in the claim, as a whole, amounting to significantly more than the identified judicial exception.   
The claim is not patent eligible.

Dependent claims 7 and 17 add a limitation of “the at least one electrode comprises a positive electrode and a negative electrode”.  The use of a positive electrode and a negative electrode is commonly seen in batteries.  The particular electrodes are recited at a high level of generality, and lacks specific narrowing details regarding how the electrodes are constructed or any unique characteristics of the electrodes.  The claims do not introduce additional elements that, when considered individually and in combination with the elements of the parent claims, result in the claims, as a whole, amounting to significantly more than the identified judicial exception.
The claims are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 7, 9 – 15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zheng et al., “Incremental capacity analysis and differential voltage analysis based state of charge and capacity estimation for lithium-ion batteries” (hereinafter 'Zheng').

Regarding claim 1: Zheng teaches a processor-implemented method of monitoring at least one electrode of a battery ([Abstract]: discloses battery SOC and capacity estimation using incremental capacity analysis (ICA) and differential voltage analysis (DVA) methods), the method comprising: 
determining a first peak in an inverse-differential capacity analysis curve of the battery ([page 761, Section 3.3; Fig 7]:  discloses finding peak values in a differential voltage graph, which is interpreted as equivalent to an inverse-differential capacity analysis curve as the “third feature point”);
determining a second peak in an incremental capacity analysis (ICA) curve associated with the at least one electrode ([pages 760 – 761, Section 3.1; Fig 4]: discloses determining a peak value from an incremental capacity curve as the “first feature point”);  
mapping the first peak of the inverse-differential capacity analysis curve to the second peak of the ICA curve ([page 762, Section 4]: discloses calculating the capacity of the battery based on the first and third feature points identified from the incremental capacity and differential voltage graphs); and 
determining an active material content in the at least one electrode of the battery based on the mapping ([page 762 – 765]: derives a set of equations, that when provided with the values measured from the graphs, enables a calculation of the “estimated actual capacity” of the battery, which is interpreted as proportional to the “active material content” of the battery).

Regarding claim 2: Zheng teaches the method of claim 1, as discussed above, further comprising: 
determining an available capacity corresponding to the at least one electrode, in response to a decrease in a state of health (SOH) of the battery ([page 765, right column]: discloses calculating the actual capacity of the battery using equation 21). 

Regarding claim 3: Zheng teaches the method of claim 1, as discussed above, wherein the determining of the first peak in the inverse-differential capacity analysis curve of the cell comprises: 
 determining the first peak in the inverse-differential capacity analysis curve of the cell based on a state of charge (SOC) associated with the at least one electrode when the cell is fully discharged, an SOC associated with the at least one electrode when the cell is fully charged, an inverse-differential capacity analysis curve value associated with a commercial cell, and an ICA curve value obtained from a difference between a potential of a positive electrode and a potential of a negative electrode ([page 761, section 3.3 The third FP; Fig 7, Fig 9]: discloses a series of curves acquired as a cell goes through a set number of cycles ranging from new to 1800 cycles.  Fig 7 illustrates the differential voltage as the SOC changes, and Fig 9 illustrates the SOC value at the peak value across the different degrees od degradation.  The curves in Fig 7 are taken across the entire battery, which is interpreted as equivalent to “a difference between a potential of a positive electrode and a potential of a negative electrode”). 

Regarding claim 4: Zheng teaches the method of claim 1, as discussed above, wherein the determining of the second peak in the ICA curve associated with the electrode comprises: 
	 determining the second peak in the ICA curve associated with the electrode based on a state of charge (SOC) associated with the at least one electrode when the cell is fully discharged, an SOC associated with the at least one electrode when the cell is fully charged, an ICA curve value associated with a commercial cell, and an ICA curve value obtained from a difference between a potential of a positive electrode and a potential of a negative electrode ([page 760 – 761, section 3.1 The first FP; Fig 4, Fig 5]: discloses a series of curves acquired as a cell goes through a set number of cycles ranging from new to 1800 cycles.  Fig 4 illustrates a chart of incremental capacity versus SOC as the battery ages, with the voltage values taken across the entire battery, which is interpreted as equivalent to “a difference between a potential of a positive electrode and a potential of a negative electrode”. An SOC value of 0 is considered to be “fully discharged”.).

Regarding claim 7: Zheng teaches the method of claim 1, as discussed above, wherein the at least one electrode comprises a positive electrode and a negative electrode ([page 760, right column, para 3]: discloses acquiring “traditional cell terminal voltage based ICA/DVA”, which is interpreted as a set of curves acquired from the positive terminal, and a set acquired from the negative terminal).

Regarding claim 9: Zheng teaches the method of claim 1, as discussed above, wherein an inverse-differential capacity analysis comprises dividing a rate of change in capacity by a rate of change in voltage versus capacity ([Fig 7, Fig 8]): the X axis is denoted in terms of state of charge, which is associated with capacity, and the Y axis is denoted in terms of change in voltage divided by change in charge). 

Regarding claim 10: Zheng teaches the method of claim 1, as discussed above, wherein an ICA comprises dividing a rate of change in capacity by a rate of change in voltage versus voltage ([Fig 3, Fig 4]): the X axis is denoted in terms of state of charge, which is associated with capacity, and the Y axis is denoted in terms of change in charge divided by change in voltage).

Regarding claim 11: Zheng teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 ([page 760, right column]: discloses processing performed by a host computer).

Regarding claim 12: Zheng teaches a battery management system (BMS) ([Abstract]: discloses battery SOC and capacity estimation using incremental capacity analysis (ICA) and differential voltage analysis (DVA) methods), comprising: 
a processor ([page 760, right column]: discloses processing performed by a host computer) configured to: 
	determine a first peak in an inverse-differential capacity analysis curve of a battery ([page 761, Section 3.3; Fig 7]:  discloses finding peak values in a differential voltage graph, which is interpreted as equivalent to an inverse-differential capacity analysis curve as the “third feature point”); 
	determine a second peak in an incremental capacity analysis (ICA) curve associated with at least one electrode ([pages 760 – 761, Section 3.1; Fig 4]: discloses determining a peak value from an incremental capacity curve as the “first feature point”);  
	map the first peak of the inverse-differential capacity analysis curve to the second peak of the ICA curve ([page 762, Section 4]: discloses calculating the capacity of the battery based on the first and third feature points identified from the incremental capacity and differential voltage graphs); and 
	determine an active material content in the at least one electrode of a battery based on the mapping ([page 762 – 765]: derives a set of equations, that when provided with the values measured from the graphs, enables a calculation of the “estimated actual capacity” of the battery, which is interpreted as proportional to the “active material content” of the battery).

Regarding claim 13: Zheng teaches the BMS of claim 12, as discussed above, wherein the processor is further configured to: 
determine an available capacity corresponding to the at least one electrode as a state of health (SOH) of the battery decreases ([page 765, right column]: discloses calculating the actual capacity of the battery using equation 21).

Regarding claim 14: Zheng teaches the BMS of claim 12, as discussed above, wherein the processor is further configured to: 
determine the inverse-differential capacity analysis curve of the cell based on a state of charge (SOC) associated with the at least one electrode when the cell is fully discharged, an SOC associated with the at least one electrode when the cell is fully charged, an inverse- differential capacity analysis curve value associated with a commercial cell, and an ICA curve value obtained from a difference in potential between a positive electrode and a negative electrode ([page 761, section 3.3 The third FP; Fig 7, Fig 9]: discloses a series of curves acquired as a cell goes through a set number of cycles ranging from new to 1800 cycles.  Fig 7 illustrates the differential voltage as the SOC changes, and Fig 9 illustrates the SOC value at the peak value across the different degrees od degradation.  The curves in Fig 7 are taken across the entire battery, which is interpreted as equivalent to “a difference between a potential of a positive electrode and a potential of a negative electrode”).

Regarding claim 15: Zheng teaches the BMS of claim 12, as discussed above, wherein the processor is further configured to: 
determine the second peak in the ICA curve associated with the at least one electrode based on an SOC associated with the at least one electrode when the cell is fully discharged, an SOC associated with the at least one electrode when the cell is fully charged, an ICA curve value associated with a commercial cell, and an ICA curve value obtained from a difference in potential between a positive electrode and a negative electrode ([page 760 – 761, section 3.1 The first FP; Fig 4, Fig 5]: discloses a series of curves acquired as a cell goes through a set number of cycles ranging from new to 1800 cycles.  Fig 4 illustrates a chart of incremental capacity versus SOC as the battery ages, with the voltage values taken across the entire battery, which is interpreted as equivalent to “a difference between a potential of a positive electrode and a potential of a negative electrode”. An SOC value of 0 is considered to be “fully discharged”.).

Regarding claim 17: Zheng teaches the method of claim 12, as discussed above, wherein the at least one electrode includes a positive electrode and a negative electrode ([page 760, right column, para 3]: discloses acquiring “traditional cell terminal voltage based ICA/DVA”, which is interpreted as a set of curves acquired from the positive terminal, and a set acquired from the negative terminal).

Regarding claim 19: Zheng teaches the method of claim 12, as discussed above, wherein an inverse-differential capacity analysis comprises dividing a rate of change in capacity by a rate of change in voltage versus capacity ([Fig 7, Fig 8]): the X axis is denoted in terms of state of charge, which is associated with capacity, and the Y axis is denoted in terms of change in voltage divided by change in charge).

Regarding claim 20: Zheng teaches the method of claim 12, as discussed above, wherein an ICA comprises dividing a rate of change in capacity by a rate of change in voltage versus voltage ([Fig 3, Fig 4]): the X axis is denoted in terms of state of charge, which is associated with capacity, and the Y axis is denoted in terms of change in charge divided by change in voltage).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Torai et al., US 20160061908 (hereinafter 'Torai') 

Regarding claim 5: Zheng teaches the method of claim 1, as discussed above, wherein the determining of the active material content in the at least one electrode of the battery comprises: 
determining the active material content in the at least one electrode of the battery based on any one of first SOC values, and second SOC values ([page 762 – 765]: derives a set of equations, that when provided with the values measured from the graphs, enables a calculation of the “estimated actual capacity” of the battery, which is interpreted as proportional to the “active material content” of the battery).

Zheng is silent with respect to 
obtaining first state of charge (SOC) values, SOCa1 and SOCa2, from potential values Va1 and Va2 comprising two peaks of the positive electrode of the at least one electrode, respectively;
obtaining second SOC values, SOCc1 and SOCc2, from potential values at Vc1 and Vc2, respectively comprising two peaks of the negative electrode of the at least one electrode; and 
determining the active material content in the at least one electrode of the battery based on any one of the first SOC values, SOCa1 and SOCa2, and the second SOC values, SOCc1 and SOCc2.

Torai discloses 
obtaining first state of charge (SOC) values, SOCa1 and SOCa2, from potential values Va1 and Va2 comprising two peaks of the positive electrode of the at least one electrode, respectively ([0072 – 0074; Fig 1, Fig 15]: discloses that a set of peak values are acquired from the incremental capacity curve of the positive electrode, (a “separated derivative curve”) where the number of peaks is three in the illustrated example);
obtaining second SOC values, SOCc1 and SOCc2, from potential values at Vc1 and Vc2, respectively comprising two peaks of the negative electrode of the at least one electrode ([0072 – 0074; Fig 1, Fig 15]: discloses that a set of peak values are acquired from the incremental capacity curve of the negative electrode, (a “separated derivative curve”) where the number of peaks is three in the illustrated example); and 
determining the active material content in the at least one electrode of the battery based on any one of the first SOC values, SOCa1 and SOCa2, and the second SOC values, SOCc1 and SOCc2 ([0276]: discloses determining the maximum capacity of the battery at the present state of deterioration using the positive and negative electrode characteristics)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zheng in view of Torai to quantify how much the maximum SOC has decreased as the battery deteriorates using the peak values already determined from the incremental capacity and differential voltage charts, if that were of interest.

Regarding claim 6: Zheng teaches the method of claim 6, as discussed above, wherein the determining of the active material content in the at least one electrode of the battery comprises determining the active material content in the at least one electrode of the battery based on any one of an absolute value of a difference between the SOCa1 and the SOCa2, and an absolute value of a difference between the SOC1 and the SOCc2 ([page 762 – 765]: derives a set of equations, that when provided with the values measured from the graphs, enables a calculation of the “estimated actual capacity” of the battery, which is interpreted as proportional to the “active material content” of the battery).

Regarding claim 16: Zheng teaches the BMS of claim 12, as discussed above, wherein the processor is further configured to: 
determine the active material content in the at least one electrode of the battery based on any one of first SOC values, and second SOC values ([page 762 – 765]: derives a set of equations, that when provided with the values measured from the graphs, enables a calculation of the “estimated actual capacity” of the battery, which is interpreted as proportional to the “active material content” of the battery).

Zheng is silent with respect to 
obtain first state of charge (SOC) SOC values as SOCa1 and SOCa2 from potential values at Va1 and Va2 comprising two peaks of the positive electrode of the at least one electrode, respectively; 
obtain second SOC values as SOCc1 and SOCc2 from potential values at Vc1 and Vc2 comprising two peaks of the negative electrode of the at least one electrode, respectively; and 
determine the active material content in the at least one electrode of the battery based on any one of the first SOC values, SOCa1 and SOCa2, and the second SOC values, SOCc1 SOCc2.

Torai discloses 
obtaining first state of charge (SOC) values, SOCa1 and SOCa2, from potential values Va1 and Va2 comprising two peaks of the positive electrode of the at least one electrode, respectively ([0072 – 0074; Fig 1, Fig 15]: discloses that a set of peak values are acquired from the incremental capacity curve of the positive electrode, (a “separated derivative curve”) where the number of peaks is three in the illustrated example);
obtaining second SOC values, SOCc1 and SOCc2, from potential values at Vc1 and Vc2, respectively comprising two peaks of the negative electrode of the at least one electrode ([0072 – 0074; Fig 1, Fig 15]: discloses that a set of peak values are acquired from the incremental capacity curve of the negative electrode, (a “separated derivative curve”) where the number of peaks is three in the illustrated example); and 
determining the active material content in the at least one electrode of the battery based on any one of the first SOC values, SOCa1 and SOCa2, and the second SOC values, SOCc1 and SOCc2 ([0276]: discloses determining the maximum capacity of the battery at the present state of deterioration using the positive and negative electrode characteristics)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zheng in view of Torai to quantify how much the maximum SOC has decreased as the battery deteriorates using the peak values already determined from the incremental capacity and differential voltage charts, if that were of interest.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Torai in view of Wang et al., US 8680815 (hereinafter 'Wang'). 

Regarding claims 8 and 16: Zheng teaches the method of claim 7 and the BMS of claim 17, as discussed above.
Zheng is silent with respect to wherein the mapping of the first peak determined in the inverse-differential capacity analysis curve to the second peak determined in the ICA curve associated with the electrode comprises: 
obtaining an open circuit potential (OCP) curve of the positive electrode, an OCP curve of the negative electrode, an open circuit voltage (OCV) curve of another cell, and an ICA curve of the battery; 
normalizing a state of charge (SOC) range of each of the positive electrode and the negative electrode to be between 0 and 1 based on the OCP curve of the positive electrode and the OCP curve of the negative electrode; 
minimizing a peak difference between respective normalized SOC ranges of the positive electrode and the negative electrode based on the OCV curve and the ICA curve; and 
mapping a peak value associated with the positive electrode and a peak value associated with the negative electrode based on the minimized peak difference. 

Torai discloses 
obtaining an open circuit potential (OCP) curve of the positive electrode, an OCP curve of the negative electrode, an open circuit voltage (OCV) curve of another cell, and an ICA curve of the battery ([0072, Fig 1]: discloses acquiring curves from each of the electrodes of the battery and generating a “characteristic derivative curve” for the battery); 
minimizing a peak difference between respective normalized SOC ranges of the positive electrode and the negative electrode based on the OCV curve and the ICA curve ([0076]: discloses optimizing the position of the detected curves to adjust “the peak heights, the peak widths, and the distances between peaks”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zheng in view of Torai to quantify how much the maximum SOC has decreased as the battery deteriorates using the peak values already determined from the incremental capacity and differential voltage charts.  Using a minimized difference between peaks, Zheng could calculate a more precise value for determining the feature points used to map values from the ICA curve to the DV curve.

Wang teaches 
normalizing a state of charge (SOC) range of each of the positive electrode and the negative electrode to be between 0 and 1 based on the OCP curve of the positive electrode and the OCP curve of the negative electrode ([col 5, line 37 – col 6, line 4; Fig 4, Fig 5]: discloses normalizing curves for the positive and the negative electrode to be 0 – 100% in terms of available discharge capacity).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Zheng in view of Torai in view of Wang to work with a consistent range of values, rather than a range where the maximum value changes as the battery ages.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Stefanopoulou et al., US 2021/0359347, discloses calculating the state of health of a battery using “a first differential voltage point, a second differential voltage point, and a characteristic curve of a fresh battery electrode of a fresh battery cell, wherein the battery cell includes a second battery electrode not exhibiting distinct phase transitions during a charge-discharge cycle ([Abstract]).”
Thompson et al., US 4295097, discloses the use of incremental capacity and differential capacity to determine the capacity of a battery ([col 2, lines 3 – 44])
Energsoft, “Differential capacity analysis”, describes differential capacity analysis and differential voltage analysis for batteries.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862